    Case 2:19-cv-19150-ES-CLW Document 18 Filed 02/08/21 Page 1 of 1 PageID: 63




                                UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEW JERSEY

             CHAMBERS OF                                                          MARTIN LUTHER KING
           ESTHER SALAS                                                              COURTHOUSE
     UNITED STATES DISTRICT JUDGE                                                    50 WALNUT ST.
                                                                                       ROOM 2037
                                                                                   NEWARK, NJ 07101
                                                                                       973-297-4887
                                              February 8, 2021


                                             LETTER ORDER

                 Re:      Reid v. Hilton Penn Station Double Tree,
                          Civil Action No. 19-19150 (ES) (CLW)

Dear parties:

        On October 21, 2019, plaintiff Leonard F. Reid (“Plaintiff”) initiated this action against
defendant Hilton Penn Station Double Tree 1 (“Defendant”), alleging, inter alia, Defendant’s
violations of the Nutrition Labeling and Education Act of 1990 and the American with Disabilities
Act. (D.E. No. 1). On January 11, 2021, the Honorable Cathy L. Waldor, U.S.M.J., issued a
Report and Recommendation, recommending that the Court dismiss the instant action in
accordance with Local Civil Rule 41.1 for Plaintiff’s failure to prosecute. (D.E. No. 17 (“R&R”)).
Magistrate Judge Waldor provided the parties fourteen days to file and serve objections to the
R&R pursuant to 28 U.S.C. § 636 and Local Civil Rule 72.1(c)(2). (Id. at 2). The parties did not
file any objections.
          Having reviewed Magistrate Judge Waldor’s R&R, and for the reasons stated therein,
          IT IS on this 8th day of February 2021,

          ORDERED that this Court ADOPTS Magistrate Judge Waldor’s R&R in full; and it is
further

        ORDERED that the instant case is DISMISSED without prejudice and without cost to any
party, and it is further

          ORDERED that the Clerk of Court shall Close the case.



                                                    s/Esther Salas
                                                    Esther Salas, U.S.D.J.



1
         In its answer, Defendant identified itself as “Westward Hospitality Management (Hilton) i/p/a Hilton Penn
Station Double Tree.” (D.E. No. 3 at 1).
